In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
               ___________________________
                    No. 02-19-00371-CV
               ___________________________

CATHY LUNA, INDIVIDUALLY AND D/B/A WINESTYLES; AND FRANK
              LUNA, INDIVIDUALLY, Appellants

                               V.

                  JOHN A. PICKEL, Appellee



             On Appeal from the 141st District Court
                     Tarrant County, Texas
                 Trial Court No. 141-293838-17


              Before Gabriel, Kerr, and Bassel, JJ.
             Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

                                    I. Introduction

      The controversy below evolved out of the sale of a store that sold wine. The

parties disagreed over who was responsible to pay the rent for the store’s location.

Appellee John Pickel, the plaintiff below, was one of the store’s owners and was

shown as a lessee on the lease for the store’s location. Appellants Cathy and Frank

Luna, the defendants below, are husband and wife, and Cathy entered into an

agreement to purchase the store. After rent payments were missed, the landlord sued

Pickel for the missed payments, and Pickel paid the rent. After a bench trial, the trial

court entered judgment that the Lunas were liable to Pickel for rental payments that

were not made during their occupancy of the store’s location.

      We hold that the evidence is legally and factually sufficient to support the trial

court’s findings that Cathy had breached a contract to assume the obligation for

paying rent on the store’s location. The evidence is also legally and factually sufficient

to support the trial court’s damage award. With respect to Frank, the only basis for a

judgment against him is promissory estoppel, but Pickel concedes that the trial court’s

promissory-estoppel findings—that Frank made particular promises to Pickel—are

not supported by evidence. Thus, because there is no evidence to support Pickel’s

recovery against Frank on a claim of promissory estoppel, we render judgment that

Pickel take nothing as to Frank.



                                            2
                        II. Factual and Procedural Background

       The original plaintiffs in the suit below were Pickel and his stepdaughter

Amanda Ferguson. Their petition hinged on the following allegation:

       In conjunction with the April 2013 sale of Plaintiffs’ business, Tasty
       Station f/k/a WineStyles Wine & Gifts (Business) located in Mansfield,
       Texas, to Defendant Cathy Luna, Defendants Frank and Cathy Luna
       agreed to assume payments on a lease (Lease) of the property at which
       the Business operated, approximately 1,800 square feet in the Mansfield
       Town East Shopping Center. The assumption of the lease payments
       was for Defendants’ convenience as they purportedly worked to get a
       new lease with the landlord, which they had promised they would do.

Predicated primarily on this factual allegation, the petition pleaded causes of action for

quantum meruit, promissory estoppel, conversion, fraud, and breach of contract. The

Lunas answered the suit with a general denial and the affirmative defense of statute of

frauds.

       As a result of the events that occurred before and during trial, the parties

originally involved in the suit changed and so did the claims. Amanda passed away

before trial. Her claims were nonsuited when the trial began. As a result of directed

verdicts entered at the close of the plaintiff’s evidence, the trial court winnowed down

Pickel’s claims as the remaining plaintiff. The trial court granted directed verdicts on

the causes of action for quantum meruit and conversion that Pickel had pleaded

against the Lunas and on the fraud claim that Pickel had pleaded against Frank. These

rulings left Pickel’s causes of action for promissory estoppel and breach of contract as

the only live claims.


                                            3
       At trial, the three witnesses were Pickel and the Lunas.

       The store was a franchise; the lease for the store’s location had been assigned

to Pickel and his wife, and Amanda was made an additional tenant. During the time

that Pickel and Amanda owned the store, Amanda ran it.

       Prior to the sale, the Lunas were regular customers of the store. Cathy (but not

Frank) entered into an Asset Purchase Agreement (APA) for the store that was also

executed by Pickel and Amanda. The APA was negotiated by Amanda and the Lunas.

The APA listed the assets being sold as the store’s franchise, inventory, fixtures and

furnishings, equipment, and goodwill. The APA did not mention the lease for the

store’s location, other than a provision that “Seller represents that the terms of the

lease agreement have been fully disclosed to the Buyer and that Landlord fully

consents to the transfer of the leasehold estate.”

       Because the store’s business involved liquor sales, its operation required a

license from the Texas Alcoholic Beverage Commission (TABC). A TABC license is

specific to the location of the liquor store. The license for the store that Cathy

purchased was held by Amanda, and at the time of the sale, Cathy did not have a

license.   The APA did not reference the license, other than in a two-sentence

provision added to the agreement that stated that “[the purchaser] and Amanda []

have come to an agreement that [the purchaser] will be using Amanda[’]s TABC

license until hers arrives.   Amanda will be the manager of the store until the

permit . . . arrives.”

                                            4
      Shortly after the execution of the APA, the franchisor executed a release of

Amanda from her obligations under the franchise agreement for the store. The

release recited that it would not become effective until “[t]he landlord for the [store]

ha[d] approved Frank and Cathy Luna as tenants and they ha[d] either assumed the

existing lease or [had] executed a new lease.”

      The controversy between the parties focused on the time period that the Lunas

occupied the store’s location. The Lunas began occupying the store’s location in May

2013. The Lunas operated the store from that time until December 2015 or January

2016. The period of their occupancy covered most of the remaining term of the lease

for the location, which ran through February 2016.

      After Cathy and Frank moved out of the store’s location in December 2015 or

January 2016, they opened a new store that also sold wine. The Lunas claimed that

they had to move because they had been unable to obtain an assignment of the lease

for the store’s location and thus had been unable to obtain a license to operate it as a

store selling liquor. The license issued in Amanda’s name that had permitted liquor

sales from the store’s location had apparently expired eight months before the Lunas

had moved out, but they had continued to operate the store and to sell liquor from it

even though they lacked a license to do so. At the time that they moved out of the

store’s location, they removed its inventory and then sold it at the new location that

they opened.



                                           5
      When Cathy was initially asked about how rent was paid while she and Frank

had occupied the store’s location, she claimed that she did not make rental payments

to the landlord, did not know if Frank did, and could not recognize Frank’s signature

on checks that had been sent to the landlord to pay the rent. Cathy claimed that she

did not deal in the operation of the lease and had no idea about the operation of it.

Frank apparently paid the rent and dealt with the landlord, though he initially claimed

that he could not remember whether he had written checks to the landlord. Also,

though Frank recognized the account from which the rent checks were written, he

claimed that he could not recognize the specific checks that had been written from

the account to pay the rent.

      After initially denying knowledge of the rent payments that had been made

while occupying the store’s location, Cathy acknowledged that she had owed rent

while she had occupied the location and that she had not paid rent for part of the time

of that occupancy. Frank also acknowledged the obligation to pay the rent though he

denied that the lease for the store’s location had been assumed. In an exchange

between Frank and opposing counsel, Frank conceded that the payment of rent was

what had allowed the Lunas to remain in the space and to conduct their business from

it.

      With respect to any specific representation made to Pickel about payment of

the rent, he acknowledged that he had never met Cathy before trial.                He

acknowledged that he did not know whether Amanda and Cathy had agreed that the

                                          6
sale was contingent on Cathy’s obtaining a new lease. He acknowledged that he did

not know if the landlord had sued the Lunas for the rent or had sent them an invoice

for the rent.

       But Pickel testified that the Lunas had paid the rent due for the location, and

he testified about what Frank had represented to him when the payments were not

made while the Lunas occupied the location. Pickel testified that in early 2015 he had

“started getting notices that [the Lunas] were in arrears as far as paying their lease.”

Pickel described how he had contacted Frank and testified about Frank’s responses to

his inquiries:

       Well, I called the landlord and talked to him, checked the facts and so
       on, and then this, you know, it’s been a while, but normally what I did
       was just drop by the store and talk to Frank directly and go, okay, what’s
       the deal here. And then Frank would go, well, I got the money or this
       or, you know, so on and so forth, different excuses.

             And then he would catch up, you know, I would call back later, a
       week or two later to the landlord, and he had caught up with the lease.
       This happened, I don’t know, three times, maybe.

       Later in 2015, Pickel received a demand letter that had been mailed from the

landlord to Amanda that outlined additional defaults in the payment of rent.

According to Pickel, Frank responded to Pickel’s inquiries about the missed payments

listed in the letter by saying “[t]hat he thought he could catch up based on his

December sales. Holiday -- November and December normally were the best months

of the year for the business because of the holidays.” Though it is unclear as to which



                                           7
conversation he was referring, Frank confirmed that he had told Pickel that he would

make up the past-due rent when Pickel inquired about the missed payments.

      Pickel stated that he had relied on Frank’s December 2015 representations—

that the missed rental payments would be made—and believed that he could have

used the inventory from the store to make up the shortfall if the missed payments

were not made. After the December conversation with Frank, Pickel was surprised

when he arrived at the store a few weeks later and discovered that the Lunas had

removed all of the inventory.

      According to Pickel, the Lunas had never claimed that they did not owe the

rent, that they had not assumed the lease, or that they had no responsibility under the

lease. It was Pickel’s understanding that they had assumed the lease or had signed a

new one.

      After the Lunas moved out of the store’s location, Pickel was sued for past-due

rent by the landlord. Pickel paid $40,000 in settlement of the landlord’s suit.

      As to what payments were missed while the Lunas occupied the location, the

December letter from the landlord to Amanda showed unpaid rent and other charges

for May through December 2015. The following exchange occurred when Frank was

asked whether he had missed payments during this time frame:

      Q. All right. So if I was to say that you missed the payments on
      February 15th, May 15th, September 15th, October 15th, November
      15th, and February of 2016, do you recall whether or not you made
      those payments?


                                            8
A. I don’t. I would have to look at a statement. I can’t tell you
      right off the top of my head.

When again asked what payments were missed, Frank could not confirm or deny any

missed payments because he did not have access to the business’s bank statements.

      Cathy launched several attacks to challenge Pickel’s claim that she was obliged

to pay rent while occupying the store’s location. One attack disputed that the APA’s

representation that the terms of the lease were fully disclosed to her or that the

landlord had consented to the transfer of the leasehold.      Cathy and Frank also

emphasized that they had never formally assumed the lease’s obligations and that the

landlord had never executed an assignment of the lease to them. The Lunas asserted

that Cathy had never agreed to become responsible for the lease or had signed any

document saying that she would.

      The next attack claimed that the purchase of the store was contingent upon

Amanda’s obtaining a new lease in Cathy’s name for the store’s location and ensuring

that Cathy obtained a TABC license to sell liquor from that location. But the Lunas

acknowledged that the APA did not contain any provisions documenting these

contingencies and described their own efforts to obtain an assignment of the lease.

According to Frank, the landlord rebuffed their requests for an assignment because of

animosity that he held for Amanda due to her prior treatment of him. Frank also

claimed that rent payments were only made by him and Cathy while Amanda was

helping to obtain a new liquor license from TABC.


                                         9
        After both parties rested their cases, the trial court agreed to accept additional

briefing before ruling. Pickel filed a brief. The Lunas filed a brief that responded to

Pickel’s arguments and attached tens of pages of documents and affidavits that were

not introduced during trial. Many of the documents were checks for rental payments.

        After the filing of the briefs and documents, the trial court signed a judgment

awarding relief to Pickel. The Lunas then filed “Defendants’ Motion for Judgment

Notwithstanding the Verdict and in the Alternative Motion for New Trial.” The

Lunas attached the same documents to this motion that they had attached to their

post-trial brief and argued under Texas Rule of Civil Procedure 270 that the trial court

should consider the documents as additional testimony. The Lunas also requested

findings of fact and conclusions of law, which the trial court made.

        The trial court also signed an amended judgment that awarded Pickel a

judgment against Cathy and Frank, jointly and severally, for $40,000, plus attorney’s

fees.   The Lunas responded to the amended judgment with “Defendants’ First

Amended Motion for Judgment Notwithstanding the Verdict and in the Alternative

First Amended Motion for New Trial.” The trial court denied this motion by written

order. The Lunas then perfected an appeal to this court.

                                III. Standard of Review

        A trial court’s findings of fact and conclusions of law entered after a bench trial

must, when “taken together[,] [be] enough to support the judgment.” Tex. Outfitters

Ltd., LLC v. Nicholson, 534 S.W.3d 65, 74 (Tex. App.—San Antonio 2017), aff’d, 572

                                            10
S.W.3d 647 (Tex. 2019). “The purpose of findings of fact is to discover the grounds

the trial court found supported the judgment and to avoid presumed findings ‘on all

grounds raised by the pleading and proof.’” Id.

       “We review the trial court’s conclusions of law de novo[] and its findings of

fact for sufficiency of the evidence.” Hegar v. Am. Multi-Cinema, Inc., 605 S.W.3d 35,

40 (Tex. 2020) (citation omitted). “Findings of fact in a bench trial have the same

force and dignity as a jury’s verdict upon jury questions. When challenged on appeal,

the findings are not conclusive on the appellate court if there is a complete reporter’s

record.” Nipp v. Broumley, 285 S.W.3d 552, 555 (Tex. App.—Waco 2009, no pet.).

       We strive to reconcile the findings and conclusions drawn from them with the

judgment:

       “[F]indings of fact and the conclusions of law will be construed together;
       and if the findings of fact are susceptible of different constructions, they
       will be construed, if possible, to be in harmony with the judgment and to
       support it.” We will not draw inferences from the wording of findings
       of fact if those inferences do not support the judgment.

Nicholson, 534 S.W.3d at 74 (citation omitted) (quoting Gulf Liquid Fertilizer Co. v. Titus,

354 S.W.2d 378, 385 (1962)).

       Under certain circumstances when the trial court does not make an explicit

finding of fact, we may presume that a finding was made. Tex. R. Civ. P. 299.

Rule 299 establishes when we may presume the making of a finding:

       The judgment may not be supported upon appeal by a presumed finding
       upon any ground of recovery or defense, no element of which has been
       included in the findings of fact; but when one or more elements thereof

                                            11
      have been found by the trial court, omitted unrequested elements, when
      supported by evidence, will be supplied by presumption in support of
      the judgment.
Id. The quoted provision of Rule 299 also establishes the circumstances under which

we may not presume a finding; it prohibits the presumption when no element of a

ground of recovery or defense is included in the finding of fact. See id. To protect

against the waiver of a defense, no element of which is referenced in an original set of

findings, a party must request additional findings under Texas Rule of Civil Procedure

298. See Tex. R. Civ. P. 298; Levine v. Maverick Cty. Water Control & Improvement Dist.

No. 1, 884 S.W.2d 790, 796 (Tex. App.—San Antonio 1994, writ denied) (“If the trial

court’s original findings do not include any findings on a ground of recovery or

defense, then the party relying on the ground of recovery or the defense must request

additional findings of fact in proper form or the ground is waived.”).

      With respect to how we test whether the evidence supports a finding, when a

party raises a legal-sufficiency challenge to an issue for which it did not have the

burden of proof, “it must demonstrate on appeal that no evidence supports the

adverse finding.” Graham Cent. Station, Inc. v. Peña, 442 S.W.3d 261, 263 (Tex. 2014).

In applying this standard,

      We will sustain a legal[-]sufficiency challenge if “‘the evidence offered to
      prove a vital fact is no more than a scintilla.’” In conducting our review,
      “we credit evidence that supports the verdict if reasonable jurors could
      have done so and disregard contrary evidence unless reasonable jurors
      could not have done so.” “The final test for legal sufficiency must
      always be whether the evidence at trial would enable reasonable and fair-
      minded people to reach the verdict under review.”

                                          12
Id. (citations omitted).

       How we review the factual sufficiency of the evidence also turns on which

party bore the burden of proof at trial:

       If a party is attacking the factual sufficiency of an adverse finding on an
       issue to which the other party had the burden of proof, the attacking
       party must demonstrate that there is insufficient evidence to support the
       adverse finding. In reviewing an insufficiency[-]of[-]the[-]evidence
       challenge, the court of appeals must first consider, weigh, and examine
       all of the evidence that supports and that is contrary to the jury’s
       determination. A court must sustain an insufficient evidence point when
       the “evidence adduced to support the vital fact, even if it is the only
       evidence adduced on an issue, is factually too weak alone to support it.”
       The court sets aside the judgment if the evidence is so weak “as to be
       clearly wrong and unjust.”

W. Wendell Hall & Ryan G. Anderson, Standards of Review in Texas, 50 St. Mary’s L.J.

1099, 1134–35 (2019) (footnotes omitted).

       And in applying either a legal-sufficiency review or a factual-sufficiency review,

we must give deference to the credibility determinations of the trial court:

       In a bench trial, the trial court acts as the factfinder and is the sole judge
       of the credibility of witnesses. The trial court determines the weight of
       testimony, and it resolves conflicts and inconsistencies in the testimony.
       If the evidence is subject to reasonable disagreement, this court will not
       reverse the judgment of [the] trial court.

S-G Owners Ass’n, Inc. v. Sifuentes, 562 S.W.3d 614, 620 (Tex. App.—Houston [1st

Dist.] 2018, no pet.) (citations omitted).

       We conduct our de novo review of the trial court’s conclusions of law as legal

questions. BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). A

conclusion may not be attacked on the grounds of evidentiary sufficiency. Id.

                                             13
“However, the reviewing court may review the trial court’s legal conclusions drawn

from the facts to determine their correctness.” Id. But an erroneous conclusion does

not mandate reversal; if “the trial court rendered the proper judgment, the erroneous

conclusion of law does not require reversal.” Id.

                                    IV. Analysis

      A.     Various factors complicate our review.

      Our resolution of this appeal is complicated by the parties’ presentations, both

in the trial court and on appeal. We deal with findings of facts, some of which were

apparently submitted based on what Pickel had hoped that the evidence had showed

and which he now admits have no support in the evidence. Next, the findings of fact

and conclusions of law reference causes of action upon which the trial court granted a

directed verdict, and those rulings are not challenged on appeal. Then, we deal with

the Lunas’ arguments that rely on documentary evidence attached to a post-trial brief;

the documents were not admitted during the trial and were apparently never

considered as evidence by the trial court. Finally, we deal with the Lunas’ brief that

misstates the applicable standards of review.




                                          14
      B.     The evidence supports the trial court’s findings that Cathy had
             agreed to assume the rent payments due while she occupied the
             store’s location.

      In her Issue B(ii), Cathy challenges the trial court’s finding on Pickel’s breach-

of-contract claim.1 After sorting through the distractions cataloged above, this appeal

resolves itself simply: Cathy agreed to make the lease payments.

      The central finding of fact made by the trial court states,

      5. After the execution of the First Lease Amendment, Plaintiffs entered
      into an agreement with Defendants for Defendants to take over the
      Business, which included purchasing Plaintiffs’ existing inventory and
      assuming the lease payments for the Leased Location until Defendants
      could secure a new lease with the Landlord, which Defendants
      represented to Plaintiffs they would do (the “Agreement”).

Other findings of fact establish that the trial court found that an agreement existed

and that the lease payments would be assumed. These findings are as follows:

      13. After entering into the Agreement with Plaintiffs, one or both of the
      Defendants, Frank Luna and Cathy Luna, began making the lease
      payments required under the Lease.

             ....

             30. The Agreement between Plaintiffs and Defendants was for
      the sale of Plaintiffs’ Business and was not limited to the purchase of
      inventory and include[d] Defendants’ assumption of the Lease or signing
      of a superseding lease.

             ....




      1
       We review this issue as to Cathy alone. Pickel stated during trial that he was
not suing Frank for breach of contract.

                                           15
           34. Defendants agreed to and acknowledged their obligations to
      make lease payments for the Lease Location, as evidenced by their
      payments to Landlord for a period of more than two (2) years.[2]

       Though the trial court switched terms by first referencing the defined term

“Agreement” in finding 5 and then referencing the capitalized but undefined term

“Contract,” it concluded that

      5. Defendant Cathy Luna breached her Contract with the Plaintiffs by
      failing to fulfill the terms of the Lease, by failing to make monthly lease
      payments in full and through the end of the Lease term, and by taking
      inventory to the New Store.

      The evidence is legally and factually sufficient to show that Cathy agreed to

assume the payment of the rent under the lease for the store’s location after she

executed the APA and took occupancy. It is undisputed that Cathy had paid the rent

after she and Frank had taken over the store’s operation. Cathy acknowledged why

she had paid the rent:

      Q. Okay. Now, so you were paying the landlord in exchange for being
      able to run your business out of that space, right?

             A. Yes.

      Frank, who apparently had been delegated the responsibility of paying the rent,

made similar concessions when the trial court asked him questions:

      THE COURT: Did you, as the person running this business think that
      you needed to pay rent to the landlord in order to stay in that building?

       2
         Issue A presented in the Lunas’ brief is an attack on various findings made by
the trial court but does not tie that attack to any particular cause of action. This leaves
it to us to decide which findings might support a cause of action that warrants the
judgment and then to determine whether those findings have evidentiary support.

                                            16
              THE WITNESS: Yes, sir.

              THE COURT: Okay. And you did pay rent?

              THE WITNESS: Yes, sir.

              THE COURT: And at some point in time you stopped paying
      rent?

              THE WITNESS: That’s when we lost our license.

            THE COURT: Okay. But you stopped paying rent, and you still
      had inventory in that building from April until December?

              THE WITNESS: Yes, sir.

              THE COURT: And you didn’t pay some of the rent during that
      time?

              THE WITNESS: Yes, sir.

              THE COURT: Did you owe that rent?

              THE WITNESS: Yes, we did.

              THE COURT: Okay. You were occupying their building?

              THE WITNESS: Right.

              THE COURT: And you weren’t paying rent?

              THE WITNESS: Right.

      And when rental payments were missed during Cathy’s occupancy, Pickel

testified that he had spoken to Frank and that Frank had stated that he would make

up the missed payments. Frank confirmed that he had told Pickel that the missed

payments would be made up:


                                       17
      Q. Did you ever make representations that you were going to make up
      the past[-]due rent?

             A. That was not on the phone. I talked to him in person.

             Q. So you said that in person, not on the phone?

             A. Right.

      We agree that the record lacks specific testimony from Pickel’s side of the case

regarding a specific agreement to pay rent. Obviously, a complicating factor in

proving the nature of the agreement as to who would pay the rent was that Amanda,

who had been the primary contact with the Lunas, had passed away before trial.

Indeed, Pickel admitted that he had never spoken to Cathy before trial and could not

state what she had agreed to. But a meeting of the minds to enter into a contract may

be implied from the parties’ conduct. See Lucas v. Ryan, No. 02-18-00053-CV, 2019
WL 2635561, at *17 (Tex. App.—Fort Worth June 27, 2019, no pet.) (mem. op.)

(stating that “an implied-in-fact contract ‘arises from the acts and conduct of the

parties, it being implied from the facts and circumstances that there was a mutual

intention to contract’” and that “[a]n implied-in-fact contract must include mutual

assent through a meeting of the minds, but these requirements may be inferred from

the parties’ conduct and course of dealing”).      In a legal-sufficiency review, the

question is whether the evidence would enable a reasonable and fair-minded

factfinder to reach the conclusion that Cathy undertook the obligation to pay the rent.

The evidence shows that the answer to this question is yes. For a factual-sufficiency


                                          18
review, we must decide whether the evidence supporting the trial court’s finding is so

weak that it is clearly wrong and unjust. The record shows that it is not.

      C.     Cathy’s efforts to avoid the effect of the concession that she had
             owed rent while occupying the store’s location fail.

      Cathy tries in a number of ways to sidestep the force of the concession that

rent was owed and was paid either by her or by Frank. Some of her strategies are

based on factual contentions and some on legal ones, but we conclude that none of

them are persuasive. In summary, the contentions are as follows: (1) the absence of

representations made by Cathy to Pickel; (2) the fact that the APA governing the

purchase of the store’s assets did not provide that Cathy would assume the lease;

(3) claims that Amanda had breached her agreement to obtain a lease and a TABC

license for Cathy; and (4) a claim that the statute of frauds bars enforcement of an

agreement to pay rent even if one had been made. We will explain in turn why we

reject each of the contentions.

      First, as we noted above, finding 5’s statement that there was an agreement to

assume “the lease payments for the Leased Location until Defendants could secure a

new lease with the Landlord” seems to be the core finding. The Lunas’ attack on this

finding is based on Pickel’s failure to present a specific statement by the Lunas that

Cathy would assume the lease:

      Unfortunately, this finding of fact is not supported by the record. In
      fact, as Appellant will point out many times during the course of this
      brief, Appellee testified that Appellant Cathy Luna never made any
      representations to him. Further still, while Appellee testified to multiple

                                           19
      conversations with Appellant Frank Luna, Appellee never once testified
      that Appellant Frank Luna [had] represented to him that he would
      secure a new lease from the Landlord. Not only that, the Asset Purchase
      Agreement contains no language indicating that Appellants were taking
      over the lease. . . . As such, the trial court’s finding in this regard is not
      supported by the evidence.

      Although finding 5 is not artfully drafted, the attack on it is an exercise in

avoiding the forest for the trees. We must construe the findings to support the

judgment. See Nicholson, 534 S.W.3d at 74. The finding’s essence is an agreement that

Cathy would make the rent payments under the existing lease. For the reasons that

we have outlined, the acts of paying the rent and the acknowledgement that there was

an obligation to do so supports a finding that the agreement existed.

      We also agree that the APA does not contain a provision requiring lease

payments. Though Pickel is careful in how he pitches his argument, we do not read

his brief as actually contending that the APA established who would make payments

on the lease. But that does not settle the issue because even the Lunas argue that

there were side agreements not contained in the APA. Indeed, the Lunas conceded

that matters involving the lease, such as the contingency that Amanda would obtain

an assignment of the lease (and that she would obtain a license for Cathy from

TABC), were not contained in the APA.             Thus, the fact that the admittedly

incomplete APA lacked a mention of who would pay the rent is not proof that

conclusively rebuts the inference that an agreement to pay the rent existed.




                                           20
      With respect to the contingencies, Cathy relies on them as an excuse for not

having made the rent payments. She claims that the contingencies created contractual

duties that Amanda breached and thus excused Cathy’s performance to make the rent

payments.3 However, the evidence relied on to establish the contingencies is not

conclusive; in that circumstance, the determination of whether the contingencies

existed is a fact question. Cathy waived the right to obtain a resolution of this factual

question and thus waived her right to rely on the defense.

      As we just noted, the Lunas conceded that the contingencies were not included

in the written terms of the APA. Thus, the contingencies were based on an oral

agreement—a contention that required the trial court to determine the credibility of

the testimony that the contingencies existed.        The Lunas’ testimony—that the

contingencies existed—presented a credibility question because they had a self-

apparent motive to testify that the contingencies freed Cathy from the obligation to

pay rent. Also, the testimony offered by Cathy regarding whether the payment of rent

hinged on Amanda’s performance of the contingencies was contradictory: Cathy

indicated that she was obligated to pay rent because she ran her business out of the

      3
        The existence of the contingencies is the only challenge raised to certain of the
findings that we referenced as supporting the judgment. With respect to finding 34—
that the Lunas “agreed to and acknowledged their obligations to make lease payments
for the Lease Location, as evidenced by their payments to Landlord for a period of
more than two (2) years”—the Lunas limit their challenge to the claim that the
“undisputed” evidence establishes that “[t]he entire agreement was contingent upon
Amanda[’s] helping with the TABC requirements and the Landlord[’s] agreeing to
transfer the lease.” The same is true of finding 30—that the parties’ agreement
included an assumption of lease payments.

                                           21
store’s location, then she claimed that her obligation to pay rent had ended when the

TABC license had lapsed, but then she acknowledged that she had continued to sell

wine from the store’s location even after the license had lapsed. Thus, the question of

whether the contingencies existed as an oral agreement presented only a credibility

question, which was a question for the trial court as factfinder to resolve.          See

HealthTronics, Inc. v. Lisa Laser USA, Inc., 382 S.W.3d 567, 582 (Tex. App.—Austin

2012, no pet.) (“But if the uncontradicted evidence is unreasonable, incredible, or

questionable because ‘there are circumstances in evidence tending to discredit or

impeach the testimony of the interested witness,’ the testimony only raises a question

of fact to be decided by the factfinder.” (quoting Ragsdale v. Progressive Voters League,

801 S.W.2d 880, 882 (Tex. 1990))).

      Procedurally, Cathy cannot rely on the contingencies as a defense because she

waived her defense by failing to seek findings from the trial court dealing with the

contingencies. Cathy relied on the contingencies as a breach of the agreement

between the parties that excused the performance to pay the rent; this made the

excuse an affirmative defense. See Compass Bank v. MFP Fin. Servs., Inc., 152 S.W.3d
844, 852 (Tex. App.—Dallas 2005, pet. denied) (“[T]he contention that a party to a

contract is excused from performance because of a prior material breach by the other

contracting party is an affirmative defense that must be affirmatively pleaded.”). No

finding that refers to this defense was made in the trial court’s findings. Thus, Cathy

waived that affirmative defense by failing to request additional findings that address

                                           22
that defense. See Levine, 884 S.W.2d at 796; see also Orr v. Broussard, 565 S.W.3d 415,

420 (Tex. App.—Houston [14th Dist.] 2018, no pet.) (holding that party who failed to

plead and obtain finding that other party’s breach prevented performance waived

issue).4

          D.    The performance of the agreement to pay rent precluded Cathy’s
                claim that the statute of frauds barred its enforcement.

          The one affirmative defense that the Lunas did plead was the statute of frauds.

The parties appear to concede that the statute of frauds would bar enforcement of an

oral agreement to pay rent for the remaining term of the lease. Assuming that the

statute of frauds would bar enforcement of an oral agreement to pay rent, we agree

with Pickel that the partial performance of paying the rent removes the statute’s

effect.

          The Dallas Court of Appeals described the parameters of the doctrine of partial

performance as follows:

          Partial performance has been recognized as an equity-based exception to
          the statute of frauds. Under this exception, “an oral agreement that does

        The Lunas also note that the APA represents that “the Landlord fully consents
          4

to the transfer of the leasehold estate.” They claim that this representation was false.
We are unsure what they would have us make of this contention. Their occupancy of
the location was never disturbed by the landlord, and they occupied the premises for
almost the entire remaining term of the lease and vacated it only a month or two
before the lease expired. Even if the landlord had at some point complained, it had
waived any complaint about the Lunas’ tenancy by accepting rent. See Twelve Oaks
Tower I, Ltd. v. Premier Allergy, Inc., 938 S.W.2d 102, 112 (Tex. App.—Houston [14th
Dist.] 1996, no writ) (stating that “[a] lessor waives its right to forfeit a lease for a
tenant’s failure to obtain consent before assigning or subleasing if it accepts rents after
the assignment or sublease”).

                                             23
       not satisfy the traditional statute of frauds but that has been partially
       performed may be enforced if denying enforcement would itself amount
       to a fraud.” The actions asserted to constitute partial performance must
       be “unequivocally referable” to the alleged oral agreement and
       corroborate the existence of that agreement; they “must be such as could
       have been done with no other design than to fulfill the particular
       agreement sought to be enforced.”

Stovall & Assocs., P.C. v. Hibbs Fin. Ctr., Ltd., 409 S.W.3d 790, 800 (Tex. App.—Dallas

2013, no pet.) (citations omitted).

       Stovall went on to describe how the doctrine applies to a situation analogous to

the one in this appeal—the efforts of a lessor to enforce an oral agreement for the

lease of real estate:

       [T]he case before us involves a lessor’s attempt to enforce an oral
       agreement for lease of real estate. In such circumstances, the partial
       performance exception to the statute of frauds has been applied to
       prevent application of the statute when the lessor fully performs and the
       lessee knowingly accepts the benefits of the oral agreement to lease and
       partly performs. See, e.g., Carmack[ v. Beltway Dev. Co.], 701 S.W.2d [37,]
       40 [(Tex. App.—Dallas 1985, no writ)] (seller/lessor may be entitled to
       enforce oral agreement if it shows “performance of the contract by
       delivery of possession to the purchaser and a detrimental change of
       position for which the [vendor/lessor] has no adequate remedy[]”); see
       also Newsom v. Newsom, 378 S.W.2d 842, 844–45 (Tex. 1964) (lessor
       permitted to recover rent stipulated in oral lease for more than one year);
       Tinsley v. Metzler, 44 S.W.2d 820, 822 (Tex. Civ. App.—El Paso 1931,
       writ dism’d w.o.j.) (“[W]here the tenant has gone into possession and
       paid rent, this is such part performance as takes the transaction out of
       the operation of the statute [of frauds] and renders it unavailable as a
       defense” in an action for unpaid rent[]).
Id. at 801.

       The facts we review are different than that of a lessor enforcing an oral lease

against a lessee, but there is sufficient correspondence between our facts and the

                                           24
principle for it to apply to the facts we review. The question is the same; whether the

payment of rent provides sufficient proof of an agreement to pay that makes an oral

agreement enforceable. Here, there is no question that the rent was paid. Further,

though Cathy challenged whether their obligation to pay the rent had ended when

Amanda’s TABC license lapsed, Cathy acknowledged that occupancy of the store’s

location required payment of rent, and again, Pickel testified about Frank’s promises

made to pay the rent after the time that Cathy had claimed that her obligation had

lapsed because the contingencies had not occurred. Thus, the facts about payment of

the rent are “unequivocally referable” to the alleged oral agreement and corroborate

the existence of that agreement; they are “such as could have been done with no other

design than to fulfill the particular agreement sought to be enforced.” See id. at 800.

Also, though Pickel raises the issue of partial performance in his brief, the Lunas’

reply brief does not challenge its application.5


      5
       Appellants’ Issues B(iii) and C assert that the evidence does not support a
claim for fraud against Cathy and that the trial court made improper findings on the
claim of unjust enrichment because the trial court had dismissed that claim and
because Pickel had “presented no evidence to support” that claim.

        With respect to a fraud claim against Cathy, Pickel’s brief offers a confused
discussion about a fraud finding against Cathy. The brief appears to concede that the
trial court did not conclude that Cathy had committed fraud: “neither conclusion of
law 4, nor any other conclusion states that Cathy Luna committed Fraud.” It is
understandable that the trial court would not find that Cathy had committed fraud
because Pickel testified that Cathy had made no representation to him. Nothing in
the findings indicates that the trial court was holding Cathy liable for allegedly
fraudulent statements made by Frank. Thus, we do not address Issue B(iii), and our
opinion does not rely on these causes of action as a basis to support the judgment.

                                            25
      Although the trial court did not make a finding specifically referencing the

doctrine of partial performance, it did make a finding that appears to refer to the

question of partial performance: “[The Lunas] agreed to and acknowledged their

obligations to make lease payments for the Lease Location, as evidenced by their

payments to Landlord for a period of more than two (2) years.” Even if the trial

court did not make an adequate finding on the question of partial performance,

findings in support of the doctrine’s application are implied. See Bookout v. Bookout,

165 S.W.3d 904, 908 (Tex. App.—Texarkana 2005, no pet.). As the Texarkana Court

of Appeals has noted, issues of partial performance are imbedded in a breach-of-

contract claim:

      Generally, the party claiming an exception to the statute of frauds must
      secure a finding to that effect. Barbouti v. Munden, 866 S.W.2d 288, 295
      (Tex. App.—Houston [14th Dist.] 1993, writ denied)[, disapproved on other
      grounds by Formosa Plastics Corp. USA v. Presidio Eng’rs & Contractors, Inc.,
      960 S.W.2d 41, 47 (Tex. 1998).] Here, partial performance was not
      submitted to the jury, and there was no request that the trial court make
      a finding on partial performance. Those failures would be fatal to
      [Appellee’s] case unless a finding on partial performance is otherwise
      implied by law. We hold [that] such a finding is implied because (A)


      The trial court also granted a directed verdict on the fraud claim against Frank,
and Pickel does not challenge that ruling.

       The same is true for Pickel’s claim for quantum meruit. Pickel’s brief appears
to concede that the trial court made no finding on quantum meruit: “it is true that
[Pickel] made no specific pleading of unjust enrichment, nor does [he] see Conclusion
of Law number one as rewarding damages for Unjust Enrichment as a separately
plead recovery.” Thus, we do not address Issues B(iii) and C, and our opinion does
not rely on these causes of action as a basis to support the judgment. See Tex. R. App.
P. 47.1.

                                           26
      partial performance is necessarily referable to the Contract, and (B) there
      is sufficient evidence of partial performance.
Id. Thus, to the extent necessary, we imply the finding of partial performance.6

      We overrule Cathy’s Issue B(ii).

      E.     We sustain Frank’s challenge to the finding that he is liable to
             Pickel based on a cause of action for promissory estoppel.

      The trial court entered judgment against Cathy and Frank, jointly and severally,

for Pickel’s damages.    The only claim that a judgment against Frank could be

predicated upon was promissory estoppel: Pickel acknowledged that he was not suing

Frank for breach of contract, and the remaining claims against Frank were disposed of

by directed verdict. In Issue B(i), Frank attacks the sufficiency of the evidence to

support a claim for promissory estoppel. 7


      6
         Pickel’s petition does not explicitly plead the doctrine of partial performance.
The petition does allege performance by the payment of the rent due. Further, during
trial, Pickel’s counsel raised partial performance in response to the claim that Pickel’s
claim was barred by the statute of frauds. Pickel also relied on the doctrine of partial
performance in his post-trial brief. At no point did the Lunas assert that Pickel had
failed to plead the doctrine. “An issue is tried by consent when the record shows that
both parties understood that the issue was part of the case and [that] the other party
did not complain.” Aguirre v. Pompa, No. 11-14-00168-CV, 2016 WL 2974817, at *2
(Tex. App.—Eastland May 19, 2016, no pet.) (mem. op.). In Aguirre, the Eastland
Court of Appeals concluded that the issue of partial performance had been tried by
consent. Id. In that case, during a bench trial, counsel raised the doctrine to counter a
statute-of-frauds defense and noted the evidence that established partial performance.
Id. Opposing counsel made no objection to the trial court’s consideration of the
issue. Id. In those circumstances, the issue was tried by consent. Id. The same
dynamic applies in this case, and we conclude that the issue was tried by consent.

      Pickel’s promissory-estoppel claim is apparently based on statements only
      7

made by Frank as Pickel testified that he had never spoken to Cathy before trial. To

                                             27
      Pickel states that he asserted a promissory-estoppel claim to avoid the statute-

of-frauds defense.8    He also concedes that the trial court’s findings about the

“promise” allegedly made by Frank and that are the basis of the promissory-estoppel

claim are not supported by the record. 9 Due to Pickel’s concession—that the trial




the extent that any recovery against Cathy is also based on promissory estoppel, our
reasoning—holding that the claim against Frank is not valid on that theory—would
apply to Cathy. We need not reach Cathy’s liability under this theory because we hold
that she is liable for breach of contract.
      8
        “The requisites of promissory estoppel in Texas are[] (1) a promise[,]
(2) foreseeability of reliance thereon by the promisor[,] and (3) substantial reliance by
the promisees to their detriment.” Wade v. XTO Energy Inc., No. 02-12-00007-CV,
2013 WL 257361, at *6 (Tex. App.—Fort Worth Jan. 24, 2013, no pet.) (mem. op.)
(citing English v. Fischer, 660 S.W.2d 521, 524 (Tex. 1983)).
      9
        The findings that Pickel concedes are not supported by the record are findings
18 and 20. But these findings were part of the package of findings that the trial court
apparently made in support of the promissory-estoppel claim, and the other findings
are tied to findings 18 and 20:

      18. At that time, Plaintiffs contacted Defendants regarding the default.
      At that time, Defendant Frank Luna represented that Defendants were
      only $10,000.00 in arrears, a statement that was false.

      19. At the time Defendant Luna made this representation, Defendant
      Luna[] (1) knew that these representations were false, or (2) made the
      representations recklessly, as positive assertion, and without knowledge
      of their truth.

      20. Defendant Luna further represented that Defendants would be
      making up the alleged $10,000.00 arrearage in two payments of
      $5,000.00 over the next two weeks. This statement was also false.

      21. At the time Defendant Luna made this representation, Defendant
      Luna[] (1) knew that these representations were false, or (2) made the

                                           28
court’s findings, which he argues underlie the promissory-estoppel claim, are not

supported by the record—we cannot uphold a judgment against Frank based on a

cause of action for promissory estoppel.

      Pickel makes efforts to sidestep the effect of his concession, but they are of no

avail. In essence, he asks us to ignore the absence of evidence supporting the findings

that were made and rely on other evidence that he contends the record contains that

supports his promissory-estoppel claim. In other words, Pickel argues that—after the

trial court entered findings to support his promissory-estoppel claim that he concedes

are not supported by the evidence and for which he took no step in the trial court to

correct—we, as an appellate court, should step in and make the findings that support

this recovery.    Pickel has waived the right to obtain findings to support his

promissory-estoppel claim, and we have no power to make the factual findings that he

wishes the trial court had made.


      representations recklessly, as positive assertion, and without knowledge
      of their truth.

      22. Plaintiffs detrimentally relied on these false material representations.

      23. Plaintiffs relied on their dealings with one or both of Defendants in
      the sale, Defendants’ representations that they would make the lease
      payments, as well as Defendants[’] history of making payments under the
      terms of the Lease, and as such, Plaintiffs did not seek anyone else to
      take over the Lease, nor did they try to re-assume the Lease themselves.

      24. The Defendants made the representations with the intent that the
      Plaintiffs delay taking action to reassume or take over the Lease.
      [Emphases added.]

                                              29
      First, if the trial court made a finding that Pickel thought was incorrect, it was

his burden to bring this defect to the trial court’s attention under Texas Rule of Civil

Procedure 298; by failing to do so, he waived his right to obtain the correct finding.

See Chatterjee v. Banerjea, No. 05-18-01035-CV, 2019 WL 3886655, at *4 (Tex. App.—

Dallas Aug. 19, 2019, no pet.) (mem. op.) (“Failing to request amended or additional

findings of fact or conclusions of law, however, waives the right to complain on

appeal about the initial findings and conclusions.”).

      To remedy this misstep, Pickel asks us to independently make fact findings that

the record establishes that Frank made a representation. This we cannot do because

we do not have the power to find facts. See Zeptner v. Zeptner, 111 S.W.3d 727, 734

(Tex. App.—Fort Worth 2003, no pet.) (op. on reh’g) (“A court of appeals cannot

make findings of fact; it can only ‘unfind’ facts.” (quoting Tex. Nat’l Bank v. Karnes,

717 S.W.2d 901, 903 (Tex. 1986))).

      Although Pickel’s argument might offer some sanctuary if the facts about

whether Frank had made a particular representation were undisputed, no such

evidence exists. See Limbaugh v. Limbaugh, 71 S.W.3d 1, 5 (Tex. App.—Waco 2002, no

pet.) (“A court need not make findings of fact on undisputed matters.”).

      Specifically, Pickel apparently argues that representations about the assumption

of rent were made in the APA, and if we interpret the argument correctly, Frank

should be liable for representations in the APA (even though he did not sign it)

because he was Cathy’s “de facto partner.” In Pickel’s view, “there should be no

                                           30
question but that [he] was entitled and justified in relying on the entire premise of the

APA, with all of its addenda and attachments incorporated by virtue of section 2.2 (b),

which was that at least Cathy Luna was buying their business[] and taking over the

lease on the location.” Whatever its premise, the APA does not address who will

assume payment of the rent on the lease. Thus, there is no basis to claim that the

APA contained a representation about who would make the rent payments. Indeed, it

was the absence of this term from the APA that complicated Pickel’s claim. Beyond

this, Pickel made no claim based on a “de facto partnership” in the trial court.

      Pickel’s argument then pivots to the testimony where Frank conceded that he

had spoken to Pickel at some point and had said that he was “going to make up the

past[-]due rent.” Pickel argues that this is proof that Frank made a representation that

forestalled Pickel from locking out the Lunas and taking possession of the store’s

inventory to recoup the unpaid rent. But there was more than one conversation

during which Frank allegedly told Pickel that the rent would be caught up. Some of

these conversations occurred months before the December 2015 conversation that

Pickel claims he relied on, and the rent was made up after the earlier conversations

had occurred. It is unclear where in the testimony Frank acknowledged that he had

spoken to Pickel and to which conversation he was referring.            The only other

evidence that the December 2015 conversation had occurred was the testimony of

Pickel as an interested witness, which presented a fact question. Thus, there is no

conclusive proof that Frank conceded that he had made the promise that Pickel uses

                                           31
as a predicate for his promissory-estoppel claim. We are simply not in a position to

step in and make a finding that Pickel wishes that he had obtained in lieu of the

erroneous one that the trial court made.

      The findings made by the trial court to support a claim of promissory estoppel

are not supported by legally sufficient evidence, as Pickel concedes. We cannot make

the finding that Pickel now seeks. We sustain Frank’s Issue B(i) and hold that the

recovery against Frank cannot be supported on the basis of the promissory-estoppel

claim made against him.

      F.     There is sufficient evidence to support the trial court’s damage
             award.

      In her Issue D, Cathy attacks the trial court’s damage finding by arguing that it

is speculative and is undermined by documents that are attached to a post-trial

motion. As explained below, the evidence supports the trial court’s damage award.

      The trial court awarded Pickel $40,000 in damages, plus attorney’s fees.10 The

evidence that Pickel relied on to establish his damages is straightforward.       The

landlord sued him for unpaid rent on the location, and in settlement of the suit, he

paid the $40,000. Not only did Pickel testify to why he had paid the landlord this

amount, but there was also a settlement agreement that he and Amanda had entered

into with the landlord after the lease had expired.      That agreement, which was

      10
         The trial court’s damage finding states, “41. As a result of Defendants[’]
failing to make the Lease payments as agreed, in or around June 2017, Plaintiffs paid
the Landlord the sum of $40,000.00 for the full settlement of all claims against them
under the terms of the Lease.”

                                           32
introduced into evidence, references the lease on the location, states that “Landlord

contends Tenants breached the Lease by failing to pay rent,” and provides for

payment of $40,000 in settlement of the claims made by the landlord.            It is a

reasonable inference that the missed rental payments occurred after Cathy had taken

occupancy of the location and had assumed responsibility for the payments because at

one point during that period, the lease payments were current, and in fact the landlord

owed a small credit balance. Nor did the responsibility for paying the rent apparently

ever shift back to Pickel and Amanda; Cathy occupied the location until almost the

end of the lease’s term because the evidence shows that the Lunas moved out of the

location as late as January 2016 and that the lease terminated the following month.

      Cathy points to several matters in the record to counter the straightforward

conclusion that Pickel had paid the landlord the payment that she had failed to pay.

First, she repeatedly points to checks that were attached to her post-trial brief and

claims that the checks reflect payments to the landlord that Pickel did not credit. 11

The reference to documents not introduced at trial is one of the factors that we have

already mentioned as needlessly complicating our review of this appeal. Documents

not introduced at trial are not part of the record that we may consider on appeal;

“[o]ur duty, as an appellate court, is to consider only the testimony adduced and the

evidence tendered and/or admitted at the time of trial.” Vanscot Concrete Co. v. Bailey,



      11
        Cathy’s brief includes a chart setting out these payments.

                                          33
862 S.W.2d 781, 783 (Tex. App.—Fort Worth 1993), aff’d, 894 S.W.2d 757 (Tex.

1995). 12

       Cathy then points out that the letter sent by the landlord in December 2015

referenced only a missed payment totaling slightly more than $30,000. But the letter

in question was sent a couple of months before the lease expired. Thus, the letter did

not include payments that were not made between the time it was written and the

time that the lease expired. As Pickel testified that he had to pay $40,000 for the

missed payments, the discrepancy between the earlier amount and the amount actually

paid is not sufficient to undermine a finding that Pickel’s damage claim was an

accurate calculation of the payments that Cathy had failed to make.

       Cathy also claims that we must review the award by determining whether the

evidence “conclusively” supports the amount awarded and that “the evidence must


        The Lunas’ motion referenced Texas Rule of Civil Procedure 270, which
       12

allows a trial court to permit additional testimony to be offered. See Tex. R. Civ. P.
270. There is no indication that the Lunas actually presented a motion under Rule
270 to the trial court or that it ruled on such a motion. To the extent that the Lunas
claim that the trial court should have permitted additional testimony, they have failed
to preserve error on that claim. See Tex. R. App. P. 33.1(a) (requiring timely objection
and ruling to preserve error).

       Pickel has filed a motion to strike the Lunas’ post-trial evidence, seeking an
order striking the copies of the checks and associated materials attached to the Lunas’
post-trial brief. These materials are also attached as an appendix to the Lunas’
amended brief. The motion also seeks to strike the argument contained in the Lunas’
amended brief referencing the materials. We have stated that we do not consider the
materials to be part of the appellate record in this case and do not consider them in
disposing of this appeal. However, we deny Pickel’s motion to order the materials
and the arguments actually stricken from the Lunas’ filings.

                                          34
leave ‘no room for ordinary minds to differ as to the conclusion to be drawn from

it.’” This argument flips the standard because it relies on cases that state the standard

of review for an evidentiary challenge made by a party that carried the burden of

proof in the trial court. 13 Instead, Cathy challenges an issue where her opponent had

the burden. The legal-sufficiency standard in that circumstance is that “the evidence

at trial would enable reasonable and fair-minded people to reach the verdict under

review.” See Graham Cent. Station, Inc., 442 S.W.3d at 263. The factual-sufficiency

standard asks if the evidence supporting the finding is so weak that it is clearly wrong

and unjust. See Hall & Anderson, supra, at 1134–35. Again, Pickel’s evidence was in

essence that he had paid what Cathy had contracted to pay but did not. A fair-

minded person could reach the same conclusion that was made by the trial court, and

it is not so weak that it is clearly wrong and unjust. The evidence that Cathy cites

does not challenge this conclusion. The inconsistency between the amount paid by

      13
        Cathy’s brief cites two Texas Supreme Court cases for the proposition that
the evidence of damages must be conclusive. See Dow Chem. Co. v. Francis, 46 S.W.3d
237, 241 (Tex. 2001); Triton Oil & Gas Corp. v. Marine Contractors & Supply, Inc., 644
S.W.2d 443, 446 (Tex. 1982). The Texas Supreme Court itself notes that the standard
derived from these cases deals with review of evidentiary challenges by the party
bearing the burden of proof on the attacked issue:

      Because Lufkin bore the burden of proof on that issue, it must
      demonstrate on appeal that the evidence conclusively established the
      fact of damages as a matter of law. See Dow Chem. Co. . . . , 46 S.W.3d [at]
      241 . . . . To conclusively establish that fact, the evidence must leave “no
      room for ordinary minds to differ as to the conclusion to be drawn from
      it.” Triton Oil & Gas Corp. . . . , 644 S.W.2d [at] 446 . . . .

Int’l Bus. Machs. Corp. v. Lufkin Indus., LLC, 573 S.W.3d 224, 235 (Tex. 2019).

                                           35
Pickel and the award due in the December letter sent by the landlord does not

undermine the damage finding because apparently unpaid rent continued to accrue

after the letter was written. Further, the primary source of the evidence that Cathy

relies on to challenge it is not something that we can consider as she did not introduce

it at trial.

        We conclude that the trial court’s damage award conformed to the applicable

measure of damages and is supported by legally and factually sufficient evidence. The

overarching goal of damages in a breach-of-contract action is to “provide just

compensation for any loss or damage actually sustained as a result of the breach.”

Parkway Dental Assocs., P.A. v. Ho & Huang Props., L.P., 391 S.W.3d 596, 607 (Tex.

App.—Houston [14th Dist.] 2012, no pet.). That goal is usually accomplished with an

expectancy or benefit-of-the-bargain measure of damages that “restore[s] the injured

party to the economic position it would have occupied had the contract been

performed.” Id. Here, Pickel’s damages seek this measure; he sought the damages

that he claimed had resulted from the failure to pay the landlord the rent that was

owed on the space.

        We overrule Cathy’s Issue D. And based on our analysis in this section, as well

as our breach-of-contract analysis above, we also overrule Cathy’s Issue A challenging

the findings that support the conclusion that she had breached a contract and that

support the trial court’s damage award.



                                          36
                                  V. Conclusion

      Having overruled Cathy’s Issues A, B(ii), and D, which are dispositive of her

appeal, we affirm the trial court’s amended judgment on the breach-of-contract claim

and the damage award against Cathy.        But having sustained Frank’s dispositive

Issue B(i) that Pickel take nothing on his claims against Frank based on promissory

estoppel, which is the only cause of action that Pickel asserted against Frank that is

still viable on appeal, we reverse the trial court’s amended judgment as to Frank and

render judgment that Pickel take nothing as to Frank.

                                                    /s/ Dabney Bassel

                                                    Dabney Bassel
                                                    Justice

Delivered: October 8, 2020




                                         37